DETAILED ACTION

This Office Action is in response to the communication filed 01/18/2022.
Status of the claims:
Claims 7-8, 13, 17-18 are cancelled.
Claims 1-6, 9-12, 14-16, and 19-20 remain pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 01/18/2022. By this amendment, the claims and original Specification have been amended 
The Specification is amended to address the objection described on Page 3 of the office Action dated 10/15/2021. Accordingly, withdrawal of the objection has been made.
Claims 1, 3, and 11 are amended to address the objection described on Page 3 of the office Action dated 10/15/2021. Accordingly, withdrawal of the objection has been made.

Response to Claim Rejections under 35 USC § 103
The Applicant Arguments/Remarks Made in an Amendment filed on 01/18/2022 with respect to the rejection of claims 1-6, 9-10, 11-12, 14-16, and 19-20 under 35 U.S.C. 103 as being unpatentable over Guan in view of Qin have been fully considered by the Examiner. However, it is noted that the claims have been amended currently. The amendment, specifically, to independent claims 1 and 11 include new feature which was not recited in previously rejected claims and the amendment to the claims is the result of prior art reference, thus, does narrow the scope of the claims. As such, the Arguments/Remarks made in an Amendment has been fully considered but they are considered moot in view of the claims’ amendment. Furthermore, the amendment to the claims necessitated new ground(s) of rejection presented in this Office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Currently amended independent claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim contains the subject matter “the transceiver is configured to receive from the TRP, an RS transmission trigger frame indicating triggered RS resource sets and at least one of antenna panel identities (IDs) or beam IDs associated with the plurality of antenna panels”. Applicant’s Specification, as originally filed, fail to provide adequate written description for said currently submitted subject matter, nor does the Specification support for this newly amended subject matter which reasonably conveys that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. To satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).
Currently amended Independent claim 11 contains similar subject matter as currently amended independent claim 1. Accordingly, currently amended claim 11 do not comply with the written description requirement of 35 U.S.C. 112(a) for the same reason described above with claim 1.
Claims 2-6, 9-10, 12, 14-16, and 19-20 are dependent claims having claim 1 and 11, respectively as base claims. These dependent claims are rejected under 35 USC § 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Currently amended claim 1 is rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The claim contains the subject matter “the transceiver is configured to receive from the TRP, an RS transmission trigger frame indicating triggered RS resource sets and at least one of antenna panel identities (IDs) or beam IDs associated with the plurality of antenna panels”.  Said subject matter in this claim is indefinite because Applicant’s Specification, as originally filed, does not provide adequate support for said subject matter nor does the specification provide a guidance in the form of a controlling definition for said subject matter. For the purpose of art consideration on the merits, the subject matter “the transceiver is configured to receive from the TRP, an RS transmission trigger frame indicating triggered RS resource sets and at least one of antenna panel identities (IDs) or beam IDs associated with the plurality of antenna panels”, recited in currently amended claim 1, will be construed as “the WTRU (i.e. transceiver) may send an RS transmission trigger frame identifying triggered RS resource sets from the configured RS resource sets” according to the teaching of Paragraph [0003] of the Specification, as filed originally. 
Currently amended Independent claim 11 contains similar subject matter as currently amended independent claim 1. Accordingly, currently amended claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for the same reason described above with claim 1.
Claims 2-6, 9-10, 12, 14-16, and 19-20 are dependent claims having claim 1 and 11, respectively as base claims. These dependent claims are rejected under 35 USC § 112(b) as being indefinite at least by reason of their dependency.


. 	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9-10, 11-12, 14-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US2021/0168714 to Guan et al (“Guan”) in view of US20210058209 to Qin et al (“Qin) (The comments in parentheses apply to the prior art document) 

RE claims 1 and 11, Guan discloses a multi-panel wireless transmit/receive unit and a method (e.g. Guan, Fig. 1, ¶83) comprising: a transceiver (e.g. Guan, Fig. 5, ¶309: transceiver unit 701); a plurality of antenna panels (e.g. Guan, Fig. 1, ¶96: a plurality of antenna panels), each antenna panel comprising a respective plurality of antennas (e.g. Guan, ¶96: each antenna panel may include one or more antenna arrays/subarrays) and configured to transmit on a respective plurality of directional transmit (TX) beams (e.g. Guan, ¶96-¶97, ¶101); and a processor (e.g. Guan, Fig. 5 and ¶309: processing unit 702), wherein the transceiver is configured to send, to a transmission reception point Considering the 112(a) and 112(b) rejections of the claims set forth above: e.g. Guan, ¶176, ¶177, ¶181: when an antenna panel for sending or receiving a reference signal is not indicated to the transceiver device, the transceiver device needs to send or receive the reference signal by using the default antenna panel. The transceiver device may obtain information (i.e. panel or beam IDs) for activating the antenna panel and/or information for deactivating the antenna panel. for example, at moment N, the transceiver device may receive the information (i.e. panel or beam IDs) which indicate to activate or deactivate an antenna panel #a. If the activation/deactivation information (IDs) is triggered by DCI, the moment N is a last OFDM symbol (or slot, subframe, frame, or the like) of a PDCCH on which the DCI is located. Furthermore, the information (i.e. panel or beam IDs) may be configured for the transceiver device or the value/s may be reported by the transceiver device based on a capability of the transceiver device. when the identification information is obtained by the transceiver device, the first information may be carried in the first indication information, or may be separately delivered to the transceiver device. After obtaining the information (i.e. panel or beam IDs), the transceiver device is able to send and/or receive a signal by using an activated antenna panel. To implement the forgoing, the transceiver device needs to successfully activate the antenna panel indicated by the 
The subject matter of claims 1 and 11 differs from Guan in that Guan does not explicitly state claim languages “trigger” or “triggered” as claimed. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, Guan’s disclosure of – the terminal device may send, to the network device, activation/deactivation (i.e. trigger) reference signal after identifying RS resource sets that are active/inactive from the configured RS resource sets, as taught in ¶177, ¶180, ¶183, ¶190 of Guan, can be construed as sending RS transmission trigger/triggered frame or signal. Besides, it is rather relatively well established in the art that the term "trigger" indication can be interchangeably referred to as an "activation” indication (see for example, Para [0110] of Evidentiary Art US2021/0058209). Hence the prior art includes each element/feature claimed, with the only difference between the claimed invention and the prior art being lack of the explicit recitation of said claim languages in a single prior art reference. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, it would have been obvious at the time the invention was made to one of ordinary skill in the art to substitute said claim languages by Guan’s teachings. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claims 1 and 11. 

RE claims 2 and 12, Guan discloses the WTRU and method of claims 1 and 12, respectively, wherein the plurality of antenna panels are homogeneous with similar uplink (UL) transmit beam capabilities or heterogeneous with different UL transmit beam capabilities (heterogeneous with different UL transmit beam capabilities (e.g. Guan, ¶0097, ¶211, ¶243: plurality of beams that have same or similar uplink beam capabilities may be considered as same (i.e. homogeneous) beams).

RE claim 3, Guan discloses the WTRU of claim 2, wherein the uplink (UL) transmit beam capabilities include at least one of the following: a number of supported beams or a magnitude of directional coverage (e.g. Guan, ¶106- 109, ¶115-¶116)

RE claims 4 and 14, Guan discloses the WTRU and method of claims 1 and 11, respectively, wherein the antenna panel capability information for the plurality of antenna panels includes at least one of the following: a number of WTRU antenna panels; antenna panel identifiers (IDs); or a number of supported beams for each antenna panel (e.g. Guan, ¶172, Table 1: Antenna panel identifiers (IDs)

RE claims 5 and 15, Guan discloses the WTRU and method of claims 1 and 11, respectively, wherein the RS configuration includes at least one of the following: time and frequency location information of the configured RS resource sets; associated antenna panel identifiers (IDs) identifying antenna panels at the WTRU for the configured RS resource sets; or directional TX beams for the configured RS resource sets (e.g. Guan, ¶166 ¶172: associated antenna panel identifiers (IDs) identifying antenna panels at the WTRU for the configured RS resource sets.)



RE claims 7-8. (Canceled)  

RE claims 13. (Canceled)  

RE claims 17-18. (Canceled)  

RE claims 9 and 19, Guan discloses the WTRU and method of claims 1 and 11, respectively, wherein: the transceiver is further configured to receive, from the TRP, an RS resource indicator for multi-panel uplink (UL) physical uplink shared channel (PUSCH) transmission to transmit uplink data using multiple antenna panels from the plurality of antenna panels (e.g. Guan, ¶150, ¶157-¶160, ¶162, ¶171). 

RE claims 10 and 20, Guan discloses the WTRU and method of claims 1 and 11, respectively, wherein the RS is a sounding reference signal (SRS) (e.g. Guan, ¶131). 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of Reference Cited.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.